Case 5:20-cr-01315 Document 103 Filed on 07/28/20 in TXSD Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
LAREDO DIVISION

UNITED STATES OF AMERICA
: CR. NO. 3:20-CR-01315-6-S1
Vv.

BILL SHEPARD

CN U2 2 On GO

ORDER

 

After reviewing the evidence presented and the applicable law in this matter, the
Court hereby ORDERS that:

The Government’s Motion to Unseal Indictment, Rescind Arrest Warrant, and Issue

Summons is GRANTED.
asin
SIGNED on this day of 2020.

UNITED S <SG tea A JUDGE

U.S. MARSHAL’S OFFICE

BY: _|
DATE:_O7 [9S [9050

TIME: _Fesam
i
